2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 1 of 11




                                   Civil Action No.: 2:19-cv-164-BHH
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 2 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 3 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 4 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 5 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 6 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 7 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 8 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 9 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 10 of 11
2:19-cv-00164-BHH   Date Filed 01/18/19   Entry Number 1   Page 11 of 11
